DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claims 24, 25, and 26 (second instance) have been renumbered 28, 29, and 30 respectively. 
The claim dependencies in claim 29 and 30 should be renumbered accordingly (e.g. “Apparatus according to claim 24” should be “Apparatus according to claim 28”).

Status of the Claims
Claims 16-30 are pending. Claims 16-30 are examined herein. Claims 1-15 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the movement" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the volume" in line 1, “the speed” in line 2, “the rate” in line 3, and “the cross-sectional area” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 28 is vague and indefinite because it does not recite any limitations. The metes and bounds of the apparatus cannot be determined if the claim does not recite any limitations and/or components. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 does not further limit claim 16. It repeats what is already mentioned in claim 16. By saying that there is an “apparatus” used for depositing the antisera as an elongated bead on the substrate without mentioning further components/limitations does not further limit claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 16-17 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson A (Annals of Clinical And laboratory Science, Vol. 8, No. 3, 1978) provided with this office action. 

Regarding claim 16, Johnson A. teaches a method for detection of at least one antibody in a patient sample, the patient sample being placed on a substrate in a first patient sample test area, the substrate having at least first and second adjacent patient test areas (“samples of serum or other fluids are diluted.. and are then subjected to separation in agarose, starch, or acrylamide gels. Immediately following the separation procedure, the gel, which is on a mylar, plastic or glass support, is laid on a flat surface” –see page 196, right col. para 5; and as seen in Figure 1 there are multiple patterns adjacent to each other for the different phenotypes) 
 the method including depositing at least one antisera to the at least one antibody in at least said first patient sample test area to contact the first patient sample test area and to react with the at least one antibody if said antibody is present in the first patient sample test area, (Johnson A. teaches that “High-titer monospecific antiserum is applied to the gel to cover the area where the protein of interest is known to migrate –see page 196, right col. para 6.) 

Further, Johnson A. teaches the improvements that the instant invention is claiming: 
The first patient sample test area being free of non-liquid physical boundaries that, if present, would restrict the movement of the patient sample (Johnson A. is silent on using a template or any physical object on the gel/substrate. On page 196, right col. para 4, Johnson A. mentions that “no special apparatus is required for the immunofixation and subsequent processing.” Also as discussed further below the antisera is spread through a glass rod over the desired area (page 196, right column, para 6) which means that there no physical obstacle in the way to spread the antisera.) 
Further Johnson A. teaches depositing the at least one antisera in a first direction as an elongated bead on the first patient sample test area of the substrate (page 196, right column, para 6, “application of antiserum may be made in either of two ways: (1) one or two drops of antiserum per square centimeter area applied and spread over the desired area with a glass rod or fingertip”. Use of the glass rod to spread the antisera equates to the elongated bead being applied on the surface of the substrate in the first patient sample test area because the glass rod leaves a trail of antisera (i.e. an elongated bead). As for “ the antisera bead being retained on the substrate by surface tension to avoid migration of the antisera in a direction transverse to said first direction”  (this is anticipated as any liquid on a surface will exhibit surface tension. Moreover, Johnson A. has the same surface structure as the claimed invention, and it uses antisera as the liquid, so the structural limitation is met which should allow the antisera to be retained on the substrate by surface tension in a similar fashion as the claimed invention). 

Regarding claim 17, Johnson A. discloses the method according to claim 16. As also discussed in claim 16, Johnson A. discloses that the antisera bead is retained on the substrate by surface tension to avoid migration of the antisera into said second adjacent patient test area (this is anticipated as any liquid on a surface will exhibit surface tension. Moreover, Johnson A. has the same surface structure as the claimed invention, and it uses antisera as the liquid, so the structural limitation is met which should allow the antisera to be retained on the substrate by surface tension in a similar fashion as the claimed invention).  

Regarding claim 23, Johnson A discloses the method according to claim 16. Johnson further discloses that the at least one patient sample is deposited on the first patient sample test area prior to depositing the at least one antisera in a first direction as an elongated bead, and electrophoresing the at least one patient sample prior to depositing the at least one antisera in a first direction as an elongated bead (as discussed in claim 16, and supported in Johnson A on page 196 right column, 5th and 6th  paragraphs, there is a gel electrophoresis step prior to adding the antiserum in which the serum containing proteins in question are deposited on an agarose for electrophoresis then separated. Then antiserum is added as discussed in the para 6. Further support on page 196 left column, 1st paragraph mentioning that “specific antibodies applied to the surface following electrophoresis or isoelectric focusing diffuse into the gel and form immune complexes with the respective antigen at the site which it has migrated”).

Claim 16-18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (Clinical Chemistry, Vol 28, No. 8, 1982) provided with this office action. 

Regarding claim 16, Johnson et al teaches a method for detection of at least one antibody in a patient sample, the patient sample being placed on a substrate in a first patient sample test area, the substrate having at least first and second adjacent patient test areas, the method including depositing at least one antisera to the at least one antibody in at least said first patient sample test area to contact the first patient sample test area and to react with the at least one antibody if said antibody is present in the first patient sample test area, (Johnson teaches the immunofixation electrophoresis method described here for the study of many proteins which is critical as it identifies monoclonal or monotypic, immunoglobulins Further, Johnson teaches a substrate which is the agarose gel where “specific antibodies (or antigens, in “reverse immunofixation”) are applied to the surface of the gel, after isoelectric focusing or electrophoresis. The immune complexes formed by the antigen and antibody are too large and insoluble to wash out of the gel’s pore structure, if equivalence or moderate antibody excess is present, but the other proteins (including other antibodies) are washed out of the gel, leaving only the desired immunoprecipitants, which may then be stained or identified by other techniques.” 
–page 1797 left column 4th paragraph and right column 1st paragraph, 2nd paragraph. On Page 1798, under the procedure section in the right column (last paragraph) and continuing to the left column first paragraph, the electrophoresis or isoelectric focusing step is defined where the separation is performed as required for the proteins in question. In Fig 1 and its footnote, Johnson describes four samples that are received from patients receiving vitamin D. This indicates that multiple patient samples are used .  
Further, Johnson teaches the improvements that the claimed invention is teaching. 
The first patient sample test area being free of non-liquid physical boundaries that, if present, would restrict the movement of the patient sample (Johnson does not disclose using a template or any physical object to deposit the samples or the antisera.  They use the “entire gel surface” as their substrate which does not contain physical boundaries created by a template or the like. They indicate that the “entire gel surface” is rinsed if antiserum was applied directly on pg 1798, right column, 4th paragraph. 
Further Johnson teaches depositing the at least one antisera in a first direction as an elongated bead on the first patient sample test area of the substrate (“after the electrophoresis step, the antiserum is applied evenly to the expected area of migration of the protein being studied, using a glass rod or finger” –page 1798 lines 1-2 in right column. Use of the glass rod to spread the antisera equates to the elongated bead being applied on the surface of the substrate in the first patient sample test area because the glass rod leaves a trail of antisera (i.e. an elongated bead). As for the antisera bead being retained on the substrate by surface tension to avoid migration of the antisera in a direction transverse to said first direction, this is anticipated as any liquid on a surface will exhibit surface tension. Moreover, Johnson has the same surface structure as the claimed invention, and it uses antisera, so if the structural limitation is met then the antisera bead should be retained on the  substrate by surface tension in similar fashion as the claimed invention. 

Regarding claim 17, Johnson discloses the method according to claim 16. As also discussed in claim 16, Johnson discloses that the antisera bead is retained on the substrate by surface tension to avoid migration of the antisera into said second adjacent patient test area (this is anticipated as any liquid on a surface will exhibit surface tension. Moreover, Johnson has the same surface structure as the claimed invention, and it uses antisera as the liquid, so the structural limitation is met which should allow the antisera to be retained on the substrate by surface tension in a similar fashion as the claimed invention).  

Regarding claim 18,  Johnson discloses the method according to claim 16. Johnson further discloses that  the second patient sample test area is free of non-liquid physical boundaries that, if present, would restrict the movement of the patient sample, and depositing the at least one antisera as an elongated bead on the second patient sample test area of the substrate, the antisera bead being retained on the substrate by surface tension to avoid migration of the antisera toward the first patient sample test area (Johnson discloses that multiple “prints” of different proteins may be made on the same gel on page 1799 right column (below table 1), para 3. It would be anticipated that similarly to claim 16, the antisera will be applied at the locations of the separated protein which are adjacent to each other using the rod and retained by surface tension). 

Regarding claim 20, Johnson discloses the method according to claim 18. Johnson further discloses that  the at least one antisera is deposited as two elongated beads, a first elongated bead on the first patient sample test area and a second elongated bead on the second patient sample test area (Johnson discloses using a rod to deposit antisera on the gel as discussed in claim 16, and they disclose that multiple antisera for the different proteins as disclosed in table 2, they also disclose in figure 1 different phenotypes and subtypes. Thus, it would be anticipated that at least two elongated beads are needed for the different antisera used). 

Regarding claim 21, Johnson discloses the method according to claim 18. Johnson further discloses that the antisera deposited as an elongated bead on second patient sample test area is different than the antisera deposited as an elongated bead on the first patient sample test area. ( Table 2 pg 1799 mentions in point 2 the usage of different antiserum used such as IgA, IgG, IgM, kappa and lambda in separate applications).   

Regarding claim 22, Johnson discloses the method according to claim 18. Johnson discloses that a rod is used to disclose the antisera on the gel as discussed in claim 16. Johnson discloses that multiple elongated beads are deposited sequentially.  (Johnson mentions on pg 1799 table 1 point 2 that multiple separate applications of the serum is used for each antiserum used. The antiserum then can be applied using the rod on those areas which means that in order to do multiple areas, the spreading needs to be sequential. 

Regarding claim 23, Johnson discloses the method according to claim 16. Johnson further discloses that the at least one patient sample is deposited on the first patient sample test area prior to depositing the at least one antisera in a first direction as an elongated bead, and electrophoresing the at least one patient sample prior to depositing the at least one antisera in a first direction as an elongated bead (as discussed in claim 16, and supported in Johnson on page 1798 left column, 7th paragraph, there is an  electrophoresis step prior to adding the antiserum in which the samples containing proteins in question are deposited on an agarose electrophoresis. Also table 1 steps 1-2 talk about the electrophoresis step).

	
Regarding claim 25, Johnson discloses the method according to claim 16. Johnson does not explicitly disclose that the volume of antisera deposited as an elongated bead is controlled by at least one of (a) the speed of movement of depositing the antisera, (b) the rate of flow of the antisera, and (c) the cross-sectional area of antisera being deposited as an elongated bead. However, since the same fluid is being deposed (antisera), same method of deposition (elongated beads), same surface; then this functional limitation should be met. The volume of antisera deposited will depend on at least one of the aforementioned.   

Claims 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pugia et al. (US 2006/0263902 A1).
Regarding claim 28, Pugia discloses an apparatus for depositing antisera as an elongated bead on a substrate (see abstract, [0012][0013], on the apparatus being capable of delivering sequential lines of biological sample on a reagent-containing surface). 

Regarding claim 29, Pugia discloses the apparatus according to claim 28. Pugia further discloses including a probe having an open end for obtaining at least one patient test sample through said open end, for depositing the at least one patient test sample through said open end, for obtaining antisera through said open end, and for depositing the antisera through said open end as said elongated bead (Pugia’s device has a nozzle with a hole that can dispense a liquid [0063] in a predetermined sequence of lines [0012]. Pugia’s device can be supplied with sample fluid or reagent under pressure from a source such as suction and the like [0058] therefore a particular sample of interest can be sucked through the device). 

Regarding claim 30,  Pugia discloses an apparatus according to claim 28. The apparatus further including a probe having an open end for obtaining through said open end (Pugia’s device has a nozzle with a hole that can dispense a liquid [0063] in a predetermined sequence of lines [0012]. Pugia’s nozzle can be supplied with sample fluid or reagent under pressure from a source such as suction and the like [0058]). Pugia further discloses a sleeve on said probe, said sleeve having an open end (In particular Pugia discloses that the device can have nozzles that are removed and be replaced [0059] these nozzles can be configured to come with one or more small holes [0013]). Pugia further discloses that the nozzle comes with a cross-section area greater than the cross-sectional area of the open end of the probe, said probe and sleeve for depositing the antisera therethrough as an elongated bead, the cross-sectional area of the open end of the sleeve for controlling the width of said elongated bead (in particular, [0005] mentions that the “droplet size can be greater or less than the nozzle size depending on the nozzle shape, pump type or pressure applied”).

Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guadagno et al. (US 2013/0319864 A1)
Regarding claim 28, Guadagno discloses apparatus for depositing antisera as an elongated bead on a substrate (comb with one dimensional array of teeth capable of delivering sample to gel in a single starting line [0015][0036]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (Clinical Chemistry, Vol 28, No. 8, 1982)

Regarding claim 19, Johnson disclose the method according to claim 18 where it is possible to deposit multiple patient samples on the same gel.  Johnson discloses that a rod is used to spread the antisera on the gel as discussed in claim 16. However, Johnson does not explicitly disclose that the at least one antisera is deposited as an elongated bead on the second patient sample test area in a second direction opposite to said first direction. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deposit the antisera in the second patient sample test area in a second direction opposite to said first direction because this would not change the scope of the invention or the functionality of the device as whichever direction used should yield the same end results with no unexpected results. The antisera will be spread whether it is directed in one direction or the other. A person of ordinary skill in the art reasonably would have expected success in using any direction to achieve the intended goal of spreading the antisera on the gel.  

Regarding claim 24, Johnson discloses the method according to claim 16. However, Johnson does not explicitly mention that the elongated bead has a width greater than the width of the first patient test sample measured in a direction perpendicular to said first direction.
	However, Johnson shows motivation to do so when varying the volume of the antiserum per square centimeter of the gel surface to be covered (pg 1797 right column 1st paragraph), and discussing the problem of antigen excess in 1799 left column 3rd paragraph. 
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum width of the trace needed to cover a certain area by varying the volume of the antisera deposited. Thus it would be in the scope of Johnson’s device to optimize the volume in order to get the adequate width needed to cover the deposited serum of interest.

Regarding claim 26, the method according to claim 16. Johnson does not explicitly disclose that the width of the elongated bead measured in a direction perpendicular to the first elongated direction is approximately 0.432 cm.
However, Johnson shows motivation to do so when varying the volume of the antiserum per square centimeter of the gel surface to be covered (pg 1797 right column 1st paragraph), and discussing the problem of antigen excess in 1799 left column 3rd paragraph. 
	In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum width of the trace needed to cover a certain area by varying the volume of the antisera deposited per square centimeter of gel surface such that it would cover the protein separated region. One can optimize the optimal width range needed such as being 0.432 cm or less or greater by routine experimentation. Thus, it would be in the scope of Johnson’s device to optimize the volume in order to get the adequate width needed to cover the deposited serum of interest.

Regarding claim 27, Johnson discloses the method according to claim 16. Johnson does not explicitly disclose that the width of the elongated bead measured in a direction perpendicular to the first elongated direction greater than the height of the antisera measured from the substrate. However, Johnson provides reasons to do so.  (as discussed before, Johnson has all the structural requirements to achieve the antisera having height less than the width of the bead. Specifically, as discussed in claim 16 and claim 26 at least, the width of the antisera can be optimized to be 0.432cm by routine experimentation. If the same fluid used (antisera), substrate, and trace width are being attained in Johnson then it would be anticipated that the height would be the same as the claimed invention which is being less than the width of the elongated bead.
In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum width of the trace needed to cover a certain area by varying the volume of the antisera deposited per square centimeter of gel surface such that it would cover the protein separated region. One can optimize the optimal width range needed such as being 0.432 cm or less or greater by routine experimentation. Once this is optimized the height would be optimized too since the fluid exhibits the same surface tension forces throughout.  Thus, it would be in the scope of Johnson’s device to optimize the volume in order to get the adequate width needed to cover the deposited serum of interest which would be larger than the height of the antisera. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winkelman et al. (US 20090269799 A1) discloses a system comprising an applicator with a controller and a tip for dispensing a fluid comprising the bone marrow or blood onto as slide (abstract). Winkelman further discloses that the sample deposition can be done in rows fashion along a fixed Y and Z component while having an increasing X component. Winkelman’s applicator does not disclose different patient sample areas nor the electrophoresis step prior to depositing a sample such as antisera. 
Campos-Gonzalez et al. (US 6,680,208 B1) discloses a method and devices for rapidly identifying a large number of proteins in an electrophoresis gel. It introduces a separation pattern with side-by-side slots for depositing different antibodies on the surface. However, the slots created are of a physical chamber style embodiment. Thus the deposition of the sample in an elongated beads fashion on the substrate cannot be administered. 
Baier (US 5882930 A) discloses a reagent transfer device for transferring a plurality of reagent samples from one location to another location having a deposit surface. The movement of the sample on the surface can be done in rows fashion. However, Baier is not clear on the surface having non-physical barriers nor discloses patient sample electrophoresis prior to sample (antisera) deposition. 
Gilson et al. (US 3,827,305) discloses a pipette that can transfer and deposit a fluid. However, it does not further disclose any sleeves attached to the tip. It also does not speak on depositing a sample in an elongated fashion on an electrophoresis gel. 
Merchant et al. (US 6,165,541) discloses an improvement to an immunofixation electrophoresis procedure for detecting proteins in serum, urine, or cerebral spinal fluids. Merchant’s device has multiple areas for sample deposition and antisera in each. However, Merchant uses an enclosed template for such deposition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641